Exhibit 10.2
MINUTES OF SETTLEMENT


MTM S.r.l., headquartered in Cherasco, via La Morra, 1 (CF 00525960043), in the
person of Mariano Costamagna (hereinafter: "MTM")
 
&
 
ROBERTO OLIVO, born in Torino on August 15, 1954, and resident in Torino, Via
Palladio 12 (CF LVORRT54M15L219L) (hereinafter "Olivo")
 
On condition
 
 
¾
That Mr. Olivo is employed with the title of "officer" by MTM, Ltd. since
January 1, 2009;

 
 
¾
That the parties have agreed to come to consensual termination of the employment
relationship, and, in order to prevent any possible disputes that may arise from
such termination agreement and the pre-existing employment relationship, have
decided to define amicably any possible request of Mr. Olivo,

 
Now therefore it is agreed
 
 
1.
The aforementioned employment contract shall be deemed terminated by mutual
consent with effect as of December 31, 2014.

 
 
2.
In view of the agreed termination of the employment relationship, MTM will pay
to Mr. Olivo, by way of retirement incentives and integration to severance pay,
the total gross amount of € 160,000 (one hundred thousand). This sum will be
paid within the term of ten days from the formalization of this agreement in
front of the competent Local Labor Authority by bank transfer to the already
known bank account.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
In order to prevent and resolve any possible disputes that may arise from such
termination, such as, but not limited to, notice compensation, wage differences
of any kind, contractual and/or tort damages, additions to severance pay,
allowances or compensation of any nature and type, MTM will pay to Mr. Olivo an
additional sum of € 11,000 gross as a general settlement. This amount will be
paid to Mr. Olivo within ten days from the formalization of this agreement in
front of the competent Local Labor Authority by bank transfer to the already
known bank account.

 
 
4.
With the fulfillment of the provisions in the preceding articles .2 and .3 of
this agreement, Mr. Olivo hereby declares he expects nothing else from MTM in
any way, and thus he gives up all rights and demands, for any reason, that may
arise from such termination agreement and the pre-existing employment
relationship, with the only exception of severance pay that will be paid in
accordance with Italian law.

 
 
5.
Being understood the immediate termination of the employment relationship of
which in article .1 of this agreement, the effectiveness of the obligations set
out in articles .2 and .3 above is subject to the formalization of this
agreement in front of the competent Local Labor Authority.

 
 
Cherasco, .......... 2014
 
 
MTM Srl
 Roberto Olivo

 

 

--------------------------------------------------------------------------------